ORDER GRANTING REINSTATEMENT TO THE PRACTICE OF LAW
The movant was suspended from the practice of law for a period of one year, with the period of suspension commencing February 14, 1992. He has filed an application in this Court for reinstatement to the practice of law in this Commonwealth pursuant to SCR 3.510 and has complied with all the requirements of the rules pertaining to reinstatement. The Board of Governors of the Kentucky Bar Association has recommended to this court that mov-ant’s application for reinstatement be granted. We concur with the recommendation of the Board.
It is therefore ordered that the movant, William Lewis Patrick, be, and is hereby, reinstated to the practice of law in this Commonwealth on condition of the payment of costs incurred by the Character and Fitness Committee’s investigation.
All concur.
ENTERED: July 1, 1993.
/s/ Robert F. Stephens Chief Justice